 



CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit 10.32
JOINT DEVELOPMENT AND LICENSING AGREEMENT
     This JOINT DEVELOPMENT AND LICENSING AGREEMENT (this “Development
Agreement”) is made effective as of the 15th day of May, 2006 (the “Effective
Date”) by and among ILLUMINA, INC., a Delaware corporation having its principal
place of business at 9885 Towne Centre Drive, San Diego, California, 92121,
including its subsidiary CyVera Corporation, having a place of business at 50
Barnes Park North, Wallingford, CT 06492 (hereinafter collectively referred to
as “Illumina”), and DECODE GENETICS, EHF., a limited liability company having
its principal place of business at Sturlugata 8, Reykjavik, Iceland (“deCODE”).
Illumina and deCODE are sometimes referred to herein individually as a “Party”
and, collectively, as the “Parties.” Defined terms have the respective meanings
set forth in Section 1 hereof.
RECITALS
     1. deCODE possesses certain Intellectual Property, well-phenotyped patient
samples, the ability to create well-planned clinically and statistically
relevant cohorts studies in the disease states referred to herein, the ability
to associate research data generated utilizing those cohorts to enable the
discovery and validation of potentially relevant diagnostic content, and has
rights to contribute Diagnostic Content.
     2. Illumina possesses certain Intellectual Property and has developed a
Diagnostic Platform especially conducive to genotyping multiple SNPs or to assay
other relevant diagnostic targets for clinical diagnostics.
     3. Illumina has also developed a Discovery Platform that can facilitate
extension of the Diagnostic Content to include other members of the molecular
pathways defined by the genes in the Diagnostic Content that may contain
variants that further increase the population attributed risk and therefore the
value of the corresponding diagnostic.
     4. The Parties desire to enter into an exclusive co-development
collaboration to commercialize diagnostic assays, pursuant and subject to the
terms of this Development Agreement, whereby (a) deCODE provides Diagnostic
Content, (b) Illumina provides the Discovery Platforms to deCODE, (c) Illumina
independently develops and commercializes a Diagnostic Platform for deploying
the Diagnostic Content, and (d) the Parties co-develop Diagnostic Products for
the Diagnostic Platform.
     5. The Parties have executed a Supply Agreement whose terms are contingent
upon execution of this Development Agreement. The Supply Agreement covers the
terms and conditions for Illumina to supply a Discovery Platform for whole
genome genotyping to deCODE.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises, covenants and agreements
set forth herein, and for other good and valuable consideration, the mutual
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:
1. Definitions.
     As used in this Development Agreement, the following terms, whether used in
the singular or plural, shall have the following meanings:
     “AAA” shall have the meaning set forth in Section 12.1.
     “Affiliate” shall mean any corporation or other business entity (a) in
which a Party owns or controls, directly or indirectly, at least fifty percent
(50%) of the outstanding stock or other voting rights entitled to elect
directors, or (b) which owns or controls, directly or indirectly, at least fifty
percent (50%) of the outstanding stock or other voting rights entitled to elect
directors, of a Party, or (c) which is under common control with a Party,
through ownership or control of at least fifty percent (50%) of the outstanding
stock or other voting rights entitled to elect directors; provided, however, in
any country where the local law does not permit foreign equity participation of
at least fifty percent (50%), then an “Affiliate” includes any company in which
the Party owns or controls or is owned or controlled by, directly or indirectly,
the maximum percentage of outstanding stock or voting rights permitted by local
law.
     “Allowable Expenses” shall have the meaning set forth in Section 7.3.
     “Bankruptcy Code” shall have the meaning set forth in Section 6.5.
     “BARD1 Breast-cancer associated Variants” shall have the meaning set forth
in Appendix 1.
     “Budget” shall mean the annual projected income and related statements for
the Development Effort in a particular calendar year or portion thereof,
covering, among other things, costs and expenses for capital and facility
investments, research and development, additional validation and clinical
trials, commercialization and marketing, and to the extent practicable,
reasonable estimates for On-going Development Costs and Other Costs.
     “Change in Control” shall mean and shall be deemed to occur if a Party is
involved in a merger, reorganization, or consolidation in which its shareholders
immediately prior to such transaction would hold less than fifty percent (50%)
of the securities or other ownership or voting interests representing the equity
of the surviving entity immediately after such merger, reorganization or
consolidation, or if there is a sale of all or substantially all of a Party’s
assets or business relating to this Development Agreement.

2



--------------------------------------------------------------------------------



 



     “Chip” shall mean the HumanHap300 Genotyping BeadChip or substantially
equivalent product that permits the genotyping of approximately 317,000 SNP loci
per Sample using the Infinium™ Reagents.
     “COGS” shall have the meaning set forth in Section 7.3.
     “Commercially Reasonable Efforts” shall mean, with respect to the efforts
to be expended by a Party with respect to any objective, reasonable, diligent,
good faith efforts to accomplish such objective as such Party would normally use
to accomplish a similar objective under similar circumstances.
     “Confidential Information” shall mean all Know-How or other information,
including, without limitation, proprietary information and materials (whether or
not patentable) regarding a Party’s technology, products, business information
or objectives, that is designated as confidential by the disclosing Party or is
treated as confidential by the disclosing Party in the regular course of
business.
     “Controlled” shall mean, with respect to any Intellectual Property Right,
the possession (whether by license (other than a license granted pursuant to
this Development Agreement) or ownership, or by control over an Affiliate having
possession by license or ownership) by a Party, of the ability to grant to the
other Party access, a license or sublicense without violating the terms of any
agreement with any third party.
     “deCODE” shall have the meaning set forth in the preamble to this
Development Agreement.
     “deCODE Marks” shall have the meaning set forth in Section 6.1(d).
     “deCODE Patents” shall have the meaning set forth in Section 6.1(a).
     “Development” shall mean the Parties’ activities directed towards the
validation, development, analysis, manufacture, achievement of regulatory
approval for, and sale and marketing of the Diagnostic Products throughout the
world.
     “Development Effort” shall mean the Parties’ Development activities
hereunder.
     “Development Agreement” shall have the meaning set forth in the preamble to
this Development Agreement.
     “Diagnostic Content” shall mean have the meaning set forth in Appendix 1.
     “Diagnostic Platform” shall mean the Microbead scanner and associated
digitally encoded Microbead technology currently in development by Illumina or
other relevant technology platforms which the Illumina intends to use for
genotyping multiple SNPs or for other relevant diagnostic targets in the
clinical diagnostics market.
     “Diagnostic Products” shall mean any commercially available testing kit or
service able to detect the Diagnostic Content as set forth in Appendix 1.

3



--------------------------------------------------------------------------------



 



     “Discovery Platform” shall mean Illumina’s BeadStation, robots,
corresponding LIMS systems and HumanHap300 Genotyping BeadChip or substantially
equivalent product that permits the genotyping of approximately 317,000 SNP loci
per Sample using the Infinium™ Reagents.
     “Effective Date” shall have the meaning set forth in the preamble to this
Development Agreement.
     “Gross Profit” shall have the meaning set forth in Section 7.3.
     “Illumina” shall have the meaning set forth in the preamble to this
Development Agreement.
     “Illumina Marks” shall have the meaning set forth in Section 6.2(c).
     “Independent Accountants” shall have the meaning set forth in Section 8.2.
     “Industry Communications” shall mean industry communications and Diagnostic
Product press releases, Diagnostic Product branding, commercial trade show
positioning and presence, scientific publications and Diagnostic Product related
literature.
     “Intellectual Property” shall mean all U.S. and non-U.S. Patents, Know-How,
copyrights and other intellectual property and proprietary rights (regardless of
whether such rights are registered, unregistered or pending) protectable under
the laws of any jurisdiction, together with all rights under applications
therefor and registrations thereof.
     “Intellectual Property Subcommittee” shall have the meaning set forth in
Section 2.5.
     “Joint Management Committee” shall have the meaning set forth in
Section 2.1.
     “Joint Intellectual Property” shall have the meaning set forth in
Section 6.4.
     “Know-How” shall mean any information or materials, whether or not
patentable and whether stored or transmitted in oral, documentary, electronic or
other form, Controlled by a Party during the Term that is necessary or useful
for the development, manufacture or commercialization of Diagnostic Products.
Know-How may include, without limitation, ideas, concepts, formulas, methods,
procedures, designs, plans, documents, data, inventions, discoveries,
developments, e-commerce tools, works of authorship, standard operating
procedures, quality control testing procedures, customer service software and
any information relating to research and development plans, experiments,
results, trade secrets (including proprietary processes, inventions, formulae
and ideas), and technical, manufacturing, marketing, financial, regulatory,
commercial, personnel and other business information and plans, and any
scientific, clinical, regulatory, marketing, financial and commercial
information or data; in each case, to the extent necessary or useful for the
development, manufacture or commercialization of Diagnostic Products.

4



--------------------------------------------------------------------------------



 



     “LTA4H” shall have the meaning set forth in Appendix 1
     “LTA4H Pathway Genes” shall have the meaning set forth in Appendix 2.
     “Microbead” shall mean a particle of glass, or other suitable substrate
material, having an optically readable digital code therein developed,
manufactured and/or sold by Illumina.
     “Net Sales” shall have the meaning set forth in Section 7.3.
     “On-going Development Costs” shall have the meaning set forth in
Section 7.3.
     “Operating Profit” shall have the meaning set forth in Section 7.3.
     “Other Costs” shall have the meaning set forth in Section 7.3.
     “Party” shall have the meaning set forth in the preamble to this
Development Agreement.
     “Patents” shall mean U.S. and non-U.S. (i) unexpired letters patent
(including inventor’s certificates) which have not lapsed or been held invalid
or unenforceable by a court or administrative body of competent jurisdiction
from which no appeal can be taken or has been taken within the required time
period, including, without limitation, any substitution, extension,
registration, confirmation, reissue, reexamination, renewal or any like filing
thereof and (ii) pending applications for letters patent that have not been the
subject of a rejection notice from which an appeal cannot be taken or in respect
of which the applicable period of appeal has expired, including, without
limitation, any continuation, division or continuation-in-part thereof and any
provisional applications.
     “Pricing Guidelines” shall mean the Development’s global pricing strategy
and range of pricing for the Diagnostic Products, which are subject to review
and revision by the Joint Management Committee at least on an annual basis,
taking into consideration, changes in currency exchange rates, market
conditions, competitive pricing and industry average sales prices.
     “Progress Reports” shall mean the report generated and reviewed by the
Joint Management Committee describing the progress of the Development.
     “Quarter” shall mean a calendar quarter ending on March 31, June 30,
September 30 and December 31.
     “Reagents” shall mean the Infinium™ reagent kits that Illumina supplies to
allow whole genome genotyping on a Chip.
     “Samples” shall mean an individual human DNA sample collected for deCODE’s
internal research purposes.
     “SG&A Allocation” shall have the meaning set forth in Section 7.3.

5



--------------------------------------------------------------------------------



 



     “SNP” shall mean a single nucleotide polymorphism.
     “Solely Owned Intellectual Property” shall have the meaning set forth in
Section 6.4.
     “Statistical/Informatics Programs” shall have the meaning set forth in
Section 6.1(c) and Appendix 6.
     “Supply Agreement” shall mean the agreement entered into between the
Parties dated the 10th day of May, 2006.
     “TCF7L2” shall have the meaning set forth in Appendix 1.
     “TCF7L2 Pathway Genes” shall have the meaning set forth in Appendix 3.
     “Term” shall mean the period of time beginning on the Effective Date and
ending on the date that this Development Agreement expires in accordance with
Section 10.1.
2. Management of Development.
     2.1 Formation of Joint Management Committee; Purposes and Principles.
Within fourteen (14) days after the Effective Date, Illumina and deCODE shall
establish a committee (the “Joint Management Committee”) that will govern,
subject to approval by authorized representatives of the respective Parties, and
have overall responsibility for the success of the Development Effort. The
purposes of the Joint Management Committee will be (i) to determine the overall
strategy for the Development Effort consistent with the terms and conditions of
this Development Agreement, (ii) to coordinate the Parties’ activities
hereunder, and (iii) to develop, approve and effectuate plans for the
Development Effort as provided herein. It is the intent of the Parties to assign
responsibilities for the various operational aspects of the Development Effort
to those portions of their respective organizations which have the appropriate
resources, expertise and responsibility for such functions. The Parties intend
that their respective organizations will work together towards the success of
the Development Effort.
     2.2 Membership. The Joint Management Committee shall be composed of an
equal number of representatives appointed by each Party. The Joint Management
Committee shall initially have six (6) members, consisting of three
(3) representatives from each Party; provided that the Joint Management
Committee may change its size from time to time by unanimous consent of its
members. A Party’s representatives shall serve at the discretion of such Party
and each Party may replace any of its Joint Management Committee representatives
at any time upon written notice to the other Party. Each representative
appointed by a Party shall have the requisite experience, knowledge and
seniority to be able to make decisions on behalf of such Party with respect to
the Development Effort. From time to time, the Joint Management Committee may
establish subcommittees or subordinate committees (which may or may not include
members of the Joint Management Committee itself) to oversee particular projects
or activities, and such subcommittees or subordinate committees shall be
constituted and shall operate as the Joint Management Committee agrees until
such particular projects or

6



--------------------------------------------------------------------------------



 



activities are deemed complete or are no longer required as determined by the
Joint Management Committee.
     2.3 Meetings of the Joint Management Committee. The Joint Management
Committee shall hold meetings at such times as it elects to do so, but in no
event shall such meetings be held less frequently than once every Quarter,
unless the Parties mutually agree to an alternate schedule. The Joint Management
Committee shall meet alternately at Illumina’s facilities in San Diego,
California and deCODE’s facilities in Reykjavik, Iceland or at such locations as
the Parties may otherwise agree (including by audio or video teleconference with
the consent of each Party). With the consent of the representatives of each
Party serving on the Joint Management Committee, other representatives of each
Party or of third parties involved in the collaboration may attend meetings of
the Joint Management Committee as nonvoting participants. Each Party shall be
responsible for all of its own expenses of participating in the Joint Management
Committee.
     2.4 Specific Responsibilities of the Joint Management Committee. In
addition to its overall responsibility for managing the Development Effort,
subject to approval by the authorized representative of the respective Parties,
the Joint Management Committee shall have exclusive responsibility to:
          [*]
     2.5 Intellectual Property Subcommittee. The Joint Management Committee
shall organize the establishment of an Intellectual Property Subcommittee
composed of one (1) primary representative appointed by each Party; provided
that each Party may choose to appoint a second representative if they so choose.
The Intellectual Property Subcommittee shall evaluate subject matter from the
Development Effort and make recommendations to the Joint Management Committee
regarding whether a patent application(s) should be filed for such subject
matter.
     2.6 Financial Manager. Within fourteen (14) days after the Joint Management
Committee is established, the Joint Management Committee shall appoint one
(1) senior financial manager, whom shall have expertise in the areas of
accounting, cost allocation, budgeting and financial reporting. The financial
manager shall have the responsibility for administering all financial, budgetary
and accounting matters that arise in connection with the Development Effort
and/or the Budget, as well as such other duties as may be referred or delegated
by the Joint Management Committee, subject to the overall supervision of the
Joint Management Committee. It shall be the responsibility of the financial
manager to prepare the Budget(s) and, within thirty (30) days following their
appointment, shall prepare and recommend to the Joint Management Committee for
its review and approval, a Budget for the remainder of calendar year 2006. The
Budget will include a breakdown of the operations by month. Thereafter, on or
before October 31st of each year the financial manager shall review and amend
the Budget for the next calendar year, as appropriate, for recommendation to the
Joint Management Committee for its review and approval. During any calendar
year, the Budget may only be modified or amended upon written approval of the
Joint Management Committee.

7



--------------------------------------------------------------------------------



 



     2.7 Decision-Making. All decisions of the Joint Management Committee shall
be made by unanimous vote of the Parties, with each Party’s representatives
collectively having one (1) vote on behalf of such Party regardless of the
number of representatives in attendance. Any deadlocks in disputes arising from
the Joint Management Committee, including as to specific activities to be
conducted and/or cost estimates of elements of the development and
commercialization of Diagnostic Products, shall be promptly referred to
designated representatives selected by the Parties’ respective Chief Executive
Officers (“Representatives”) or equivalent for resolution. If the
Representatives cannot resolve such dispute, the parties shall agree to a
binding arbitration process as set forth in Section 12.
     2.8 Management Team. Each Party shall appoint a senior representative (who
may or may not be a member of the Joint Management Committee) to act as its
project coordinator for all of the activities contemplated under this
Development Agreement. Such project coordinators will be responsible for the
day-to-day worldwide coordination of the Development Effort and will serve to
facilitate communication between the Parties. Such project coordinators will be
experienced in project management and diagnostics and have a general
understanding of development, regulatory, manufacturing and sales and marketing
issues.
     2.9 Clinical Advisory Group. The Parties may consider appointment of an
independent clinical advisory group for each diagnostic area for guidance to the
Joint Management Committee on the Development and commercialization of the
Diagnostic Products.
     2.10 Development Guidelines.
     (a) General. In all matters related to the Development Effort, the Parties
shall strive to balance as best they can the legitimate interests and concerns
of the Parties and to realize the economic potential of the Diagnostic Products
and each Party agrees to use Commercially Reasonable Efforts to carry out the
activities assigned to such Party in this Development Agreement and/or by the
Joint Management Committee. In conducting activities under this Development
Agreement, neither Party shall intentionally prejudice the value of any
Diagnostic Product by reason of such Party’s activities outside of the
Development Effort; provided that nothing in this Development Agreement is
intended to require either Party to limit or prejudice the development or
commercialization of products that are not Diagnostic Products. Furthermore,
nothing in this Development Agreement shall be construed as restricting such
businesses or imposing a duty to market and/or sell and exploit the Diagnostic
Products to the exclusion of, or in preference to, any other product or process,
or in any way other than in accordance with its normal commercial practices.
     (b) Independence. Subject to the terms of this Development Agreement, the
activities and resources of each Party shall be managed by such Party, acting
independently and in its individual capacity. Nothing in this Development
Agreement shall constitute or create a joint venture, partnership, or any other
similar arrangement between the Parties and the Parties owe no fiduciary duty or
other duties or obligations to

8



--------------------------------------------------------------------------------



 



each other by virtue of any relationship created by this Development Agreement.
Without limiting the foregoing, the Parties also acknowledge and agree that if
it should be determined by a court of competent jurisdiction or by the
arbitration panel convened pursuant to Section 12, that notwithstanding the
foregoing, such duties exist, the Parties hereby waive same and agree not to
assert or rely on same in any proceeding. Neither Party is authorized to act as
agent for the other Party nor shall either Party have the power to bind or
obligate the other Party in any manner.
     (c) Compliance with Applicable Law. Each Party agrees to conduct all of its
activities in furtherance of or in connection with the Development Effort in
compliance with all applicable laws and regulations.
     2.11 Actions by Affiliates. Any action required to be performed by a Party
under this Development Agreement may be performed by an Affiliate of such Party;
provided, however that such Party shall (a) not thereby be relieved of any of
its responsibilities under this Development Agreement, and (b) be jointly and
severally responsible with such Affiliate for failure by such Affiliate to
comply with all relevant restrictions, limitations and obligations in this
Development Agreement.
3. Development Plan.
     3.1 The Parties’ intention is to enter into this Development Agreement as a
condition to certain of the terms of the Supply Agreement, wherein deCODE will
be provided a Discovery Platform and a discount on Chips according to the terms
and conditions stated therein. In consideration for the discount offered to
deCODE by Illumina in the Supply Agreement and subject to the Development
Agreement, deCODE grants Illumina certain rights to develop and market
Diagnostic Products, as described in Section 6, containing deCODE Diagnostic
Content.
     3.2 Subject to the terms and conditions of this Development Agreement,
deCODE and Illumina will hereby agree to undertake the following:
          (a) The Parties will jointly develop Diagnostic Products for the
following fields: (1) myocardial infarction; (2) type 2 diabetes; and (3) breast
cancer. Development Effort priority will be given to the Diagnostic Product for
myocardial infarction.
          (b) To perform the activities set forth in Section 3.2(a), the Parties
agree to use Commercially Reasonable Efforts with respect to the following
respective undertakings:

  (i)   Illumina will develop, manufacture, market and sell Diagnostic Products
for deployment on the Illumina Diagnostic Platform;     (ii)   jointly
performing clinical validation in additional populations;

9



--------------------------------------------------------------------------------



 



  (iii)   jointly performing clinical trials for Diagnostic Products;     (iv)  
jointly performing the analysis of the results, including the use of any
Statistical/Informatics Programs that deCODE has, and     (v)   jointly filing
for regulatory approval of the Diagnostic Product(s) with the FDA or equivalent
foreign regulatory body.

          The foregoing joint undertakings shall be effected under the
supervision of the Joint Management Committee.
          (c) deCODE will provide already assayed samples to further enable the
Development Effort.
          (d) The Parties have contemplated that additional variants of the
genes in the original Diagnostic Content may be found in Caucasian or other
ethnic groups. If such additional variants are found, the Joint Management
Committee will evaluate and determine the value in updating the original
Diagnostic Products.
          (e) As part of the 100,000 Sample project, as described in the Supply
Agreement, deCODE will prioritize running cardiovascular disease, type-2
diabetes and breast cancer patient cohorts on the Illumina Chips within [*]
after the Effective Date, and will further include special analysis of the genes
of the molecular pathways defined by LTA4H, TCF7L2, and the BARD1 Variants.
Appendices 2, 3 and 4 identify known pathway members for LTA4H, TCF7L2 and
BARD1, respectively. The Joint Management Committee will evaluate and determine
the value of updating the Diagnostic Products.
          (f) If the Joint Management Committee so determines, the Parties will
co-develop any updates to the original Diagnostic Products.
     3.3 Development Effort By One Party. The Parties acknowledge that, from
time to time during the Term, the Parties may differ as to future developments
of Diagnostic Products and one party may elect to discontinue funding the
Development Effort of a Diagnostic Product(s). Any such discontinuation shall
constitute termination of the terms of this Development Agreement which would
otherwise apply to such Development Efforts, and the Party that wishes to
proceed with Development Effort shall be free to do so. In such case where one
Party desires to proceed and the other Party does not, the Party continuing the
Development Effort will: (i) pay all its own costs that result from such action;
and (ii) compensate the discontinuing Party with a royalty on sales at [*] of
the Operating Profit, after the continuing Party has recovered all of its
unreimbursed Development Efforts associated with that Diagnostic Product,
applicable to that particular Diagnostic Product then in effect, as currently in
effect or otherwise as

10



--------------------------------------------------------------------------------



 



agreed to by the Parties in an amendment hereto (without any influence from the
costs of the continuing Party’s activity) to which the discontinuing Party would
otherwise have been entitled. In case an FDA approved test for the LTA4H gene is
not launched by [*], assuming such delay is not caused by any action or inaction
of deCODE, deCODE shall have the right to develop the test with the platform,
manufacturing, launch and/or sales of a third party. Illumina will still receive
half of the operating profit as calculated using the value sharing formula in
Section 7.3, taking into account the contributions of all three parties.
     3.4 Expansion of Field.
     (a) Right of First Negotiation. For projects that are not previously
partnered Illumina shall receive a [*] first right of negotiation to extend its
rights beyond those fields and molecular pathways in the area of cardiovascular
including all forms of stroke, myocardial infarction, and peripheral arterial
disease for the term of [*] from signing the contract. deCODE will negotiate in
good faith to enter into a commercially reasonable agreement to do so.
4. Sales and Marketing.
     4.1 Marketing. Illumina will have the primary responsibility for the sale
and marketing of the Diagnostic Products and may enter into distribution
agreements with third parties. Illumina agrees to consider co-marketing
arrangements with deCODE or third party opportunities for distribution proposed
by deCODE; provided, that any decision to proceed with such proposals shall be
at Illumina’s sole discretion.
     4.2 Illumina will promote the Diagnostic Products in accordance with this
Development Agreement. Subject to Section 6.1(d), all Diagnostic Products will
be co-branded globally with primary Illumina branding and prominent secondary
deCODE branding as approved by the Joint Management Committee.
5. Manufacturing.
     5.1 Illumina Manufacturing. Illumina shall have manufacturing
responsibility for the Diagnostic Platforms and all associated consumables for
the Diagnostic Products. Illumina will implement the appropriate quality
controls for the manufacture of the Diagnostic Platform and Diagnostic Products
and may enter into contract manufacturing agreements with third parties in order
to satisfy its manufacturing obligations hereunder.
6. Intellectual Property.
     6.1 deCODE Grants.
     (a) deCODE hereby grants to Illumina, under Intellectual Property
Controlled by deCODE (other than the deCODE Marks) that, but for the license
granted in this Section 6.1(a) would be infringed or otherwise violated, a
royalty-free (except to the extent that royalties are owed to third party
licensors), worldwide, exclusive right (even

11



--------------------------------------------------------------------------------



 



as to deCODE, except to the extent necessary for deCODE to satisfy it
obligations hereunder) and license, with the right to grant sublicenses only as
permitted under Section 6.3, to develop, make, have made, use, offer for sale,
sell, have sold and import the Diagnostic Products. An initial list of the
patents and patent applications to be licensed pursuant to this subparagraph is
listed on the attached Appendix 5, and shall be referred to as “deCODE Patents”.
These rights continue even if deCODE were to genotype fewer than the planned
100,000 Samples as anticipated in the Supply Agreement. Such rights shall
survive expiration or termination of this Development Agreement if Illumina is
the Non-Defaulting Party.
          (b) deCODE hereby grants to Illumina, under all Intellectual Property
that (i) deCODE develops during the Term, and (ii) was developed by funding
approved by the Joint Management Committee, a perpetual, royalty-free (except to
the extent that royalties are owed to third party licensors, in which event such
royalties shall be deducted by deCODE in determining COGS), worldwide,
co-exclusive right with deCODE and license, with the right to grant sublicenses
only as permitted under Section 6.3, to develop, make, have made, use, offer for
sale, sell, have sold and import the Diagnostic Products. Any issued patents and
patent applications resulting from Intellectual Property invented or discovered
pursuant to this Section 6.1(b) and which subject to Section 6.4 are determined
to be deCODE Solely Owned Intellectual Property shall be considered to be deCODE
Patents. Such rights shall survive expiration or termination of this Development
Agreement if Illumina is the Non-Defaulting Party.
          (c) deCODE hereby grants to Illumina during the Term, a limited,
royalty-free, non-exclusive right and license, with the right to grant
sublicenses only as permitted under Section 6.3, to access and use the
Statistical/Informatics Programs, defined in Appendix 6, that were developed by
deCODE to define phase of haplotypes based on measured SNPs along with accuracy
parameters, for use in the Development Effort.
          (d) deCODE hereby grants Illumina during the Term, a limited,
royalty-free, non-exclusive right and license, with the right to grant
sublicenses only as permitted under Section 6.3, to the use of certain of its
trademarks and service marks, trade names and logos to be specifically
identified by deCODE (collectively hereinafter referred to as “deCODE Marks”)
solely in connection with the commercialization activities provided for in this
Development Agreement. Illumina agrees to comply with deCODE’s guidelines
delivered to Illumina from time to time with respect to manner of use, and to
maintain the quality standards of deCODE with respect to the goods sold and
services provided in connection with the deCODE Marks. Illumina recognizes and
agrees that no ownership rights are vested or created by the limited rights of
use granted to Illumina in connection with this use of the deCODE Marks, and
that all goodwill associated with the use thereof inures to the benefit of
deCODE. Further, Illumina shall submit to deCODE any materials bearing the
deCODE Marks for review and approval prior to the use thereof and shall make no
use of the deCODE Marks without deCODE’s prior written consent. Each Party shall
execute any documents required in the reasonable opinion of the other Party for
Illumina to be entered as a “registered user”, recorded

12



--------------------------------------------------------------------------------



 



          licensee, or to demonstrate use, of the deCODE Marks, or to be removed
as registered user or licensee thereof.
     6.2 Illumina Grants.
          (a) Illumina hereby grants to deCODE a discount on Chips pursuant to
the terms and conditions set forth in the Supply Agreement.
          (b) Illumina hereby grants to deCODE, under all Intellectual Property
that (i) Illumina develops during the Term, and (ii) was developed by funding
approved by the Joint Management Committee, a perpetual, royalty-free (except to
the extent that royalties are owed to third party licensors, in which event such
royalties shall be deducted by Illumina in determining COGS), worldwide,
co-exclusive right with Illumina and license, with the right to grant
sublicenses only as permitted under Section 6.3, to develop and use the
Diagnostic Products in accordance with this Development Agreement. Such rights
shall survive termination of this Development Agreement if deCODE is the
Non-Defaulting Party.
          (c) Illumina hereby grants deCODE during the Term, a limited,
royalty-free, non-exclusive right and license, with the right to grant
sublicenses only as permitted under Section 6.3, to the use of certain of its
trademarks and service marks, trade names and logos to be specifically
identified by Illumina (collectively hereinafter referred to as “Illumina
Marks”) solely in connection with the commercialization activities provided for
in this Development Agreement. deCODE agrees to comply with Illumina’s
guidelines delivered to deCODE from time to time with respect to manner of use,
and to maintain the quality standards of Illumina with respect to the goods sold
and services provided in connection with the Illumina Marks. deCODE recognizes
and agrees that no ownership rights are vested or created by the limited rights
of use granted to deCODE in connection with this use of the Illumina Marks, and
that all goodwill associated with the use thereof inures to the benefit of
Illumina. Further, deCODE shall submit to Illumina any materials bearing the
Illumina Marks for review and approval prior to the use thereof and shall make
no use of the Illumina Marks without Illumina’s prior written consent. Each
Party shall execute any documents required in the reasonable opinion of the
other Party for deCODE to be entered as a “registered user”, recorded licensee,
or to demonstrate use, of the Illumina Marks, or to be removed as registered
user or licensee thereof.
     6.3 Sublicensing and Extension of Rights. Either Party may, subject to the
prior written approval of the other Party on a case-by-case basis, sublicense
its rights under the licenses granted pursuant to Section 6.1 or 6.2, as the
case may be; provided, however, that no consent or approval shall be required
for either Party to extend such a sublicense to its Affiliates and/or third
party distributors for Diagnostic Products. All such sublicenses (other than
sublicenses to Affiliates and/or third party distributors for Diagnostic
Products) shall be granted pursuant to a written agreement that subjects the
sublicensee to all relevant restrictions, limitations and obligations in this
Development Agreement; provided, that no such sublicensee shall be permitted to
further sublicense. A Party sublicensing its rights pursuant to this Section 6.3
shall be jointly and severally

13



--------------------------------------------------------------------------------



 



responsible with each of its sublicensees (including its Affiliates) for failure
by such sublicensee to comply with all relevant restrictions, limitations and
obligations in this Development Agreement.
     6.4 Ownership; Reservation of Rights. The Parties shall jointly own all
inventions and Intellectual Property developed jointly from projects funded by
On-Going Development Costs during the term of this Development Agreement by
employees, agents and consultants of deCODE and Illumina, respectively, on the
basis of each Party having an undivided interest in the whole (collectively,
“Joint Intellectual Property”). Other than Joint Intellectual Property, each
Party shall own, to the exclusion of the other Party, all inventions and
Intellectual Property developed by such Party, its employees, agents and
consultants, regardless of whether funded by On-Going Development Costs
(collectively, “Solely Owned Intellectual Property”). For purposes of
determining whether an invention or Intellectual Property Right is Joint
Intellectual Property or Solely-Owned Intellectual Property, questions of
inventorship and/or ownership shall be resolved in accordance with applicable
United States laws. Each Party reserves all rights not expressly granted in this
Development Agreement, and no licenses are granted by such Party under this
Development Agreement, whether by implication, estoppel or otherwise, except as
expressly set forth herein and nothing in this Development Agreement is intended
to be or should be construed as an assignment of any Intellectual Property
Controlled by either Party prior to the Effective Date or thereafter. The
Parties shall jointly share the costs associated with prosecution of Joint
Intellectual Property.
     6.5 Bankruptcy. All rights and licenses granted pursuant to this
Development Agreement are, for purposes of Section 365(n) of Title 11 of the
United States Code, as amended, and any foreign equivalents thereof (“Bankruptcy
Code”), licenses of rights to “intellectual property” as such term is used in
Bankruptcy Code. Each Party in its capacity as a licensor hereunder agrees that,
in the event of the commencement of bankruptcy proceedings by or against such
Party under Bankruptcy Code, the other Party, in its capacity as a licensee of
rights under this Development Agreement, shall retain and may fully exercise all
of such licensed rights under this Development Agreement (including the license
granted hereunder) and all of its rights and elections under Bankruptcy Code.
     6.6 Infringement by Third Parties. Each Party shall promptly notify the
other Party in writing of any suspected, alleged or threatened infringement or
violation of any Intellectual Property Controlled by either Party, or of the
Joint Intellectual Property, that covers the development, manufacture, use or
sale of the Diagnostic Products of which it becomes aware.
          (a) The Party Controlling the Intellectual Property suspected, alleged
or threatened to be infringed shall have the right, but not the obligation, to
control the prosecution of any infringement or violation. In the event that such
Party brings an infringement action in accordance with this Section 6.6(a), the
other Party shall cooperate fully, including, if required to bring such action,
the furnishing of a power of attorney. If one Party brings any such action or
proceeding, the other Party agrees to be joined as a party plaintiff and to give
the first Party reasonable assistance and authority to file and

14



--------------------------------------------------------------------------------



 




prosecute the suit. The costs of any litigation commenced pursuant to this
Section 6.6(a), including attorneys’ fees and expenses, shall be borne by the
Party commencing such litigation. The Party bringing or threatening such
litigation shall be entitled to any recovery realized as a result of any
settlement or litigation.
          (b) In respect of Joint Intellectual Property, Illumina shall have the
first right, but not the obligation to bring suit and control the prosecution of
any infringement or violation. deCODE shall have the right, but not the
obligation, before commencement of such action or proceeding, to be joined as a
party plaintiff and to be represented separately by counsel of its own choosing.
In no event shall Illumina enter into any settlement, consent judgment or other
voluntary final disposition which would adversely affect deCODE’s rights under
this Development Agreement, without deCODE’s prior written consent, not
unreasonably withheld. If Illumina declines to proceed with an infringement
suit, deCODE may proceed. The costs of any litigation commenced pursuant to this
Section 6.6(b), including attorneys’ fees and expenses, shall be borne by the
Party commencing such litigation. The Party bringing or threatening such
litigation shall be entitled to any recovery realized as a result of any
settlement or litigation. Notwithstanding the foregoing, if the Parties jointly
prosecute an infringement action pursuant to this Section 6.6(b) any recovery or
damages shall be first used to reimburse the Parties for their respective
documented out-of-pocket legal expenses relating to the suit, with any remaining
amounts to be shared equally by the Parties.
     6.7 Defense and Settlement of Third-Party Claims Against Diagnostic
Products. If a third party asserts that an Intellectual Property right
Controlled by it is infringed or otherwise violated by the development,
manufacture, use or sale of any Diagnostic Product, the Party first obtaining
knowledge of such a claim shall immediately provide the other Party notice of
such claim and the related facts in reasonable detail. In such event, except for
third party claims covered by Sections 11.5 or 11.6:
          (a) The Parties shall determine how best to control the defense of any
such claim (including the bringing of a declaratory judgment action) with
respect to the Diagnostic Products;
          (b) The Party receiving the claim shall have the right, but not the
obligation, to control such defense, and in such event the other Party shall
cooperate in the defense and shall have the right to be represented separately
by counsel of its own choice;
          (c) The Party (whether deCODE or Illumina) that controls the defense
of a given claim with respect to Diagnostic Products shall also have the right
to control settlement of such claim; provided, however, that if one Party
controls, no settlement shall be entered into without the consent of the other
Party if such settlement would adversely affect the interests of such other
Party in a manner different from the interests of the defending Party; and

15



--------------------------------------------------------------------------------



 



          (d) The expenses of defending and/or settling a third-party claim
relating to Diagnostic Products shall be a shared expense of the Parties.
7. Financial Provisions.
     7.1 Development Funding. Both Parties shall share equally the On-going
Development Costs and expenses incurred in performing its obligations under this
Development Agreement consistent with the Budgets and other financial
considerations included in the responsibilities of the financial manager as
approved by the Joint Management Committee pursuant to Sections 2.6 and 2.7.
     7.2 Illumina will have the responsibility for accounts payable, accounts
receivable, purchasing, shipping, receiving, and financial reporting for the
Diagnostic Products. Both Parties will have responsibility for tracking their
On-going Development Costs.
     7.3 Value Sharing. deCODE and Illumina will share in the profits of the
collaboration contemplated hereby after subtraction of appropriate costs by both
Parties. Illumina will book all revenue from sales of Diagnostic Products. For
the purpose of this Development Agreement:
          (a) “Allowable Expenses” shall mean [*]
          (b) “COGS” shall mean [*]
          (c) “Gross Profit” shall mean [*]
          (d) “Net Sales” shall mean [*]
          (e) “On-going Development Costs” shall mean [*]
          (f) “Operating Profit” shall mean [*]
          (g) “Other Costs” shall mean [*]
          (h) “SG&A Allocation” shall mean [*]
          (i) “Commercialization Costs” shall mean [*]
     To the extent that Allowable Expenses exceed Gross Profit, both Parties
would share equally in such losses.
     7.4 Profit Share. [*]
     7.5 Reporting and Payment.

16



--------------------------------------------------------------------------------



 



          (a) deCODE Reports. deCODE shall prepare an expense report on a
monthly basis laying out its Allowable Expenses incurred in the previous month.
deCODE shall aim to prepare and submit its expense report to Illumina within
five (5) business days of the end of the relevant month but no later than ten
(10) business days of the end of the relevant month.
          (b) Illumina Reports. Illumina shall prepare a sales and expense
report on a monthly basis laying out the Net Sales, COGS and its Allowable
Expenses incurred in the previous month and calculate the Gross Profit and the
Parties’ respective allocation of such Gross Profit. Illumina shall prepare and
submit its sales and expense report to deCODE within ten (10) business days of
the end of the relevant month.
          (c) Payment. The Parties may not have equivalent expenses in a given
quarter. It is the intention of the Parties to make a net payment to the Party
that incurred more cost in a given Quarter in order to true-up the expenses.
This payment will be made within thirty (30) days of the end of the Quarter.
Upon commercialization of the Diagnostic Products Illumina shall pay deCODE its
share of Operating Profit from commercialization of Diagnostic Products within
forty-five (45) days of the end of each Quarter.
     7.6 United States Dollars. All payments required to be made pursuant to
this Development Agreement shall be made in United States dollars. All dollar
($) amounts specified in this Development Agreement are United States Dollar
amounts. For purposes of computing Operating Profits, all revenues earned or
expenses incurred in foreign currencies shall be converted to United States
dollars using the same foreign exchange rate Illumina uses for preparing its
consolidated financial statements filed with the United States Securities and
Exchange Commission. Any benefit or detriment to either Party resulting from
currency exchange rate fluctuations shall be shared equally by the Parties.
     7.7 Tax Matters. The Parties shall use all reasonable efforts to reduce or
otherwise optimize, in a manner consistent with applicable laws, tax withholding
on payments, if any, made pursuant to this Development Agreement. Each Party
agrees to cooperate in good faith to provide the other Party with such documents
and certifications as are reasonably necessary to enable such other Party to
minimize any withholding tax obligations. The Parties will reasonably cooperate
in providing one another with documentation of the payment of any withholding
taxes paid pursuant to this Section 7.7 and in completing and filing documents
required under the provisions of any applicable tax laws or under any other
applicable law in connection with the making of any required tax payment or
withholding payment, or in connection with any claim to a refund of or credit
for any such payment.
8. Records and Audits.
     8.1 Records. Each Party shall keep accurate books and accounts of record
relating to the research and development, manufacture, marketing and sale of the
Diagnostic Products (including the Operating Profits, number of bases sold,
Gross Profit,

17



--------------------------------------------------------------------------------



 



Net Sales, COGs and SG&A), in sufficient detail to permit accurate determination
of all figures necessary for verification of amounts required to be paid
hereunder. Each Party shall maintain such records for a period of at least two
(2) years after the end of the calendar year in which they were generated.
     8.2 Audits. During the Term and for one (1) year thereafter, each Party
shall permit, upon thirty (30) days’ prior written notice from the other Party,
an independent certified public accounting firm of national standing selected by
the auditing Party (the “Independent Accountants”) to examine its relevant books
and records as may be reasonably necessary to verify the accuracy of any
payments or invoicing required to be made hereunder. Such examination shall be
limited to the pertinent books and records for any calendar year ending not more
than two (2) years before the date of the request. Neither Party shall be
entitled to an examination of the other Party’s books and records under this
Section 8.2 more than once in any calendar year. The Independent Accountants
shall be provided access to such books and records at the audited Party’s
facility(ies), as applicable, where such books and records are normally kept and
such examination shall be conducted during normal business hours. Either Party
may require the Independent Accountants to sign a standard non-disclosure
agreement before providing the Independent Accountants access to facilities or
records. Upon completion of the examination, the Independent Accountants shall
provide to both Parties a written report disclosing whether the reports
submitted by the audited Party are correct or incorrect, whether the relevant
payments are correct or incorrect, and, in each case, the specific details
concerning any discrepancies. No other information will be provided to the
auditing Party by the Independent Accountants.
     8.3 Reconciliation. If the review by the Independent Accountants reveals an
over- or under-payment under this Development Agreement, then the Parties shall
reconcile such payments within thirty (30) days following the delivery of the
Independent Accountants’ report pursuant to Section 8.2. The auditing Party
shall bear the costs and fees of the Independent Accountants associated with
examinations pursuant to Section 8.2; provided, however, that in the event that
it is determined by the Independent Accountants that the aggregate amount of
payments remitted by the audited Party to the auditing Party during the time
period covered by the records reviewed by the Independent Accountants were less
than ninety-five percent (95%) of the aggregate amount of payments that should
have been paid by the audited Party during such time period, then the audited
Party shall reimburse the auditing Party for the fees and expenses of the
Independent Accountants with respect to such audit.
     8.4 GAAP. All books and accounts of record required to be kept pursuant to
Section 8.1 and all calculations made for the purposes of calculating Operating
Profits pursuant to Section 7.3, shall, in each case, be prepared and maintained
in accordance with GAAP. However, for purposes of the Development Agreement,
expenses recorded related to stock compensations expense will be excluded from
all calculations.

18



--------------------------------------------------------------------------------



 



9. Confidentiality.
     9.1 Confidentiality. All Confidential Information disclosed by a Party to
the other Party during the term of this Development Agreement shall not be used
by the receiving Party except in connection with the activities contemplated by
this Development Agreement, shall be maintained in confidence by the receiving
Party, and shall not be disclosed by the receiving Party to any other person,
firm, or agency, governmental or private, without the prior written consent of
the disclosing Party, except to the extent that the Confidential Information
disclosed by the disclosing Party, as can be demonstrated by the receiving
Party’s records however maintained: (a) was known or used by the receiving Party
prior to its date of disclosure to the receiving Party; or (b) either before or
after the date of the disclosure by the disclosing Party to the receiving Party,
is lawfully disclosed to the receiving Party by sources other than the
disclosing Party rightfully in possession of the Confidential Information; or
(c) either before or after the date of the disclosure to the receiving Party,
becomes published or generally known to the public (including information known
to the public through the sale of products in the ordinary course of business),
without the receiving Party or its sublicensees violating this Section 9.1; or
(d) is independently developed by or for the receiving Party without reference
to or reliance upon the disclosing Party’s Confidential Information.
     9.2 Remedies. Each Party acknowledges that due to the unique nature of the
Confidential Information, any breach of the restrictions contained in this
Section 9 is a material breach of this Development Agreement, which may cause
immediate and irreparable harm for which money damages would not be an adequate
remedy. Any such breach shall entitle the disclosing Party to seek injunctive
relief in addition to all remedies that may be available in law, in equity or
otherwise.
     9.3 Publicity. Each Party may issue a press release after the execution of
this Development Agreement, subject to the provisions of the following sentence.
Neither Party shall issue any press release or public announcement relating to
the Diagnostic Products or this Development Agreement without the prior written
approval of the other Party, which approval shall not be unreasonably withheld,
except that a Party may issue such a press release or public announcement if
required by Law, including without limitation by the rules or regulations of the
United States Securities and Exchange Commission or any stock exchange or
Nasdaq; provided that the other Party has received prior notice of such intended
press release or public announcement if practicable under the circumstances and
the Party subject to the requirement includes in such press release or public
announcement only such information relating to the Diagnostic Products or this
Development Agreement as is required by such Law; provided that the party
subject to the requirement shall use its reasonable and lawful efforts to avoid
and/or minimize the degree of such disclosure. The rights of approval and notice
granted to a Party in accordance with the preceding sentence shall not apply to
subsequent public discussions relating to a press release or public announcement
that has previously been reviewed and approved by the other Party, provided that
the contents of such subsequent public discussions are substantially similar to
the information that has previously been reviewed and approved.

19



--------------------------------------------------------------------------------



 



     9.4 Joint Press Release. The Parties will issue a mutually agreed upon
joint press release within five (5) days of the Effective Date and will issue
mutually agreed upon joint press release at the launch of each Diagnostic
Product.
10. Term and Termination.
     10.1 Term. The initial Term of this Development Agreement shall begin on
the Effective Date and will continue, unless sooner terminated pursuant to
Section 10.2, until the last-to-expire claim of a Patent covering Diagnostic
Content.
     10.2 Termination. This Development Agreement may be terminated by a Party
(the “Non-defaulting Party”) in the event that the other Party (the “Defaulting
Party”): (a) or one or more of its Affiliates materially breaches any term of
this Development Agreement, if after written notification the breach is not
cured within ninety (90) days, or (b) becomes the subject of a voluntary or
involuntary petition in bankruptcy or any proceeding relating to insolvency,
receivership, liquidation or composition for the benefit of creditors that is
not dismissed within sixty (60) days. If the Defaulting Party disputes it is in
material breach, then it may institute an arbitration proceeding as provided in
Section 12. If the cure period for material breach expires, and the
Non-Defaulting Party terminates this Development Agreement, the Non-Defaulting
Party may institute an arbitration proceeding as provided in Section 12 to seek
its remedies.
     10.3 Effect of Expiration or Termination.
          (a) All rights and obligations of the Parties set forth herein that
expressly or by their nature survive the expiration or termination of this
Development Agreement, including provisions of Sections 1, 6.1(a), 6.1(b),
6.2(b), 6.4, 6.5, 8, 9, 10.2, 10.3, 11, 12 and 13 shall continue in full force
and effect subsequent to and notwithstanding the expiration or termination of
this Development Agreement, until they are satisfied or by their nature expire
and shall bind the Parties and their legal representatives, successors, and
permitted assigns. Termination of this Development Agreement shall not relieve
the Parties of any liability which accrued hereunder prior to the effective date
of such termination nor preclude either Party from pursuing all rights and
remedies it may have hereunder or at law or in equity with respect to any breach
of this Development Agreement nor prejudice either Party’s right to obtain
performance of any obligation.
          (b) If the Development Agreement is terminated pursuant to
Section 10.2 and the Non-Defaulting Party wishes to continue with the
Development Effort, commercialization and marketing of Diagnostic Products that
(i) were under Development or (ii) were commercialized or marketed, at the time
of the effective date of the termination, it may do so subject only to the
obligation to pay to the Defaulting Party the amounts due under Section 3.3 as
they become due; provided, however, in the event that such termination was due
to material breach, the Non-Defaulting Party shall only be obligated to pay to
the Defaulting Party the amounts due to the discontinuing Party under
Section 3.3 as they become due.

20



--------------------------------------------------------------------------------



 



11. Representations and Warranties; Limitation of Liability.
     11.1 Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that (i) it has the full corporate right, power and
authority to enter into this Development Agreement and to perform its
obligations hereunder, (ii) the execution of this Development Agreement and the
performance of its obligations hereunder does not and shall not conflict with or
result in a material breach (including with the passage of time) of any other
agreement to which it is a party or by which any of its assets or properties is
bound or affected, and (iii) this Development Agreement has been duly executed
and delivered by such Party and constitutes the valid and binding agreement of
such Party, enforceable against such Party in accordance with its terms, except
to the extent that enforceability is limited by public policy or creditors’
rights generally.
     11.3 DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN THIS DEVELOPMENT
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY, WITH RESPECT TO ANY DIAGNOSTIC PRODUCTS, THE DISCOVERY
PLATFORM, THE DIAGNOSTIC PLATFORM OR ANY OTHER PRODUCTS OR SERVICES PROVIDED IN
CONNECTION WITH THIS AGREEMENT, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR ARISING
FROM COURSE OF PERFORMANCE, DEALING, USAGE OR TRADE.
     11.4 Without prejudice to the foregoing, the Joint Management Committee
shall approve of the representations and warranties that may be granted to
Diagnostic Product customers and the liabilities arising from breaches of such
representations and warranties and any insurance obtained to limit such
liabilities shall be divided between the Parties.
     11.5 Indemnification by deCODE. deCODE shall indemnify, defend and hold
harmless Illumina (including its officers, trustees, employees and Affiliates)
against any and all third party claims, losses, damages, costs or liabilities,
including attorneys’ fees and court costs, for any loss, damage, injury or loss
of life, arising out of the development, manufacture, use or sale of Diagnostic
Products under this Development Agreement to the extent attributable to deCODE’s
technology, execution of responsibilities under this Development Agreement,
negligence or willful misconduct. Illumina shall promptly notify deCODE in
writing after Illumina has received notice of any claim under this Section 11.5.
deCODE shall have the sole control of the defense, trial and any related
settlement negotiations, provided that Illumina may be represented at its own
expense by counsel of its own choosing and provided further that deCODE may not
enter into any settlement that diminishes the rights or interests of Illumina or
requires an admission on the part of Illumina or incurs financial obligation on
the part of Illumina, without Illumina’s prior written consent. Illumina shall
fully cooperate with deCODE in the defense of any such claim.

21



--------------------------------------------------------------------------------



 



     11.6 Indemnification by Illumina. Illumina shall indemnify, defend and hold
harmless deCODE (including its officers, trustees, employees and Affiliates)
against any and all third party claims, losses, damages, costs or liabilities,
including attorneys’ fees and court costs, for any loss, damage, injury or loss
of life, arising out of the development, manufacture, use or sale of Diagnostic
Products under this Development Agreement to the extent attributable to
Illumina’s technology, execution of responsibilities under this Development
Agreement, negligence or willful misconduct. deCODE shall promptly notify
Illumina in writing after deCODE has received notice of any claim under this
Section 11.6. Illumina shall have the sole control of the defense, trial and any
related settlement negotiations, provided that deCODE may be represented at its
own expense by counsel of its own choosing and provided further that Illumina
may not enter into any settlement that diminishes the rights or interests of
deCODE or requires an admission on the part of deCODE or incurs financial
obligation on the part of deCODE, without deCODE’s prior written consent. deCODE
shall fully cooperate with Illumina in the defense of any such claim.
     11.7 LIMITATION OF LIABILITY. EXCEPT FOR VIOLATIONS OF SECTION 9 AND
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN SECTIONS 11.5 AND 11.6 OF THIS
DEVELOPMENT AGREEMENT, IN NO EVENT SHALL EITHER PARTY HERETO BE LIABLE TO THE
OTHER FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR MULTIPLE
DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS DEVELOPMENT AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.
12. Arbitration.
     12.1 Any dispute, controversy or claim arising out of or relating to the
validity, construction, enforceability or performance of this Development
Agreement, including disputes relating to alleged breach or to termination of
this Development Agreement and disputes that cannot be resolved by the Joint
Management Committee, shall be settled by arbitration administered by the
American Arbitration Association (“AAA”) under its Commercial Arbitration Rules,
in each case, not inconsistent with the terms of this Development Agreement, and
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. Notwithstanding the above, any disputes,
controversies or claims relating in any way to patents, patent applications,
trade secrets, know-how or other Intellectual Property or relating to a breach
of Section 9 shall not be subject to this Section 12. In the event an
arbitration is initiated on an alleged breach, the cure period of Section 10.2
for such alleged breach is stayed pending the outcome of the arbitration, thus
preventing the termination of this Development Agreement during the arbitration
process.
     12.2 The arbitration shall be conducted in New York, New York by a panel of
three (3) arbitrators of the AAA selected as follows: within thirty (30) days
after initiation of arbitration, each Party shall select one (1) person to act
as arbitrators and the two (2) Party-selected arbitrators shall select a third
arbitrator within five (5) days of their

22



--------------------------------------------------------------------------------



 



appointment. If the arbitrators selected by the Parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be appointed by the
AAA as soon as practicable.
     12.3 Each Party shall share equally in the Parties’ total costs of the
arbitration, except that each Party shall be responsible for the costs and
expenses incurred in presenting its own case to the arbitrators, including
attorneys’ fees and expenses. Except to the extent necessary to confirm an award
or as may be required by law, neither a Party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties.
     12.4 In no event shall arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.
     12.5 Remedies for Material Breach. At the completion of an arbitration, the
arbitrator may declare one party in material breach of this Development
Agreement. The arbitrator shall issue an order which will contain provisions to
resolve the dispute to return the Development to its pre-notice of breach
condition. If such order is implemented, the material breach will be deemed to
have been cured. If unsuccessful, and the Development Agreement terminates as a
result of the material breach, the arbitrators in their discretion may order a
remedy to the Non-defaulting party to allow the Non-Defaulting party to remain
in the business of commercializing Diagnostic Products that were Diagnostic
Products during the term of this Development Agreement. These remedies could
include financial compensation, requirements for continued supply, and/or
licenses to Intellectual Property, such that both Parties are fairly
compensated. The arbitrators have no authority to prevent either Party from
commercializing products that were Diagnostic Products under this Development
Agreement.
13. Miscellaneous.
     13.1 Severability. If any provision of this Development Agreement is held
invalid or unenforceable, such provision shall be enforced to the maximum extent
permissible so as to effect the intent of the Parties, and the remainder of this
Development Agreement will continue in full force and effect.
     13.2 Waiver. The failure of either Party to exercise any right granted
herein or to require any performance of any term of this Development Agreement
or the waiver by either Party of any breach of this Development Agreement shall
not prevent a subsequent exercise or enforcement of, or be deemed a waiver of
any subsequent breach of, the same or any other term of this Development
Agreement.
     13.3 No Third-Party Beneficiaries. Nothing in this Development Agreement is
intended to or shall confer upon any person who is not a Party to this
Development Agreement any rights, benefits or remedies of any nature whatsoever
under or by reason of this Development Agreement, nor shall any such person be
entitled to assert any claim hereunder.

23



--------------------------------------------------------------------------------



 



     13.4 Export Control. This Development Agreement is made subject to any
restrictions concerning the export of products or technical information from the
United States of America or other countries which may be imposed upon or related
to deCODE or Illumina from time to time. Each Party agrees that it will not
export, directly or indirectly, any technical information acquired from the
other Party under this Development Agreement or any products using such
technical information to a location or in a manner that at the time of export
requires an export license or other governmental approval, without first
obtaining the written consent to do so from the appropriate agency or other
governmental entity.
     13.5 Notices. Any notice required or permitted to be given under this
Development Agreement shall be in writing, shall specifically refer to this
Development Agreement and shall be deemed to have been sufficiently given for
all purposes on the third day following the date of mailing if mailed by first
class certified or registered mail, postage prepaid and on the date of delivery
if by express delivery service or personally delivered. Unless otherwise
specified in writing, the mailing addresses of the Parties shall be as described
below:

         
 
  For deCODE:   deCODE genetics, ehf.,
 
      Sturlugata 8
 
      101 Reykjavik
 
      Iceland
 
      Attention: President
 
       
 
  With a Copy to:   deCODE genetics, ehf.,
 
      Sturlugata 8
 
      101 Reykjavik
 
      Iceland
 
      Attention: General Counsel
 
       
 
  For Illumina:   Illumina, Inc.
 
      9885 Towne Centre Drive
 
      San Diego, CA 92121
 
      Attention: President
 
       
 
  With a copy to:   Illumina, Inc.
 
      9885 Towne Centre Drive
 
      San Diego, CA 92121
 
      Attention: Chief Financial Officer

     13.6 Assignment. Neither Party shall assign or transfer this Development
Agreement or any rights or obligations under this Development Agreement, whether
voluntary, by operation of law or otherwise, without the prior written consent
of the other Party, except that either Party may assign or transfer this
Development Agreement in its entirety to a successor in connection with the sale
of all or substantially all of such Party’s stock, assets or business, provided
that such successor agrees in writing to be bound by and perform the obligations
of the such Party under this Development

24



--------------------------------------------------------------------------------



 



Agreement and is capable of performing such obligations. A Change in Control of
a Party shall be deemed to be an assignment to a successor for purposes of this
Section 13.6. Any assignment or transfer of this Development Agreement made in
contravention of the terms hereof shall be a material breach and shall be null
and void. Subject to the foregoing, this Development Agreement shall be binding
on and inure to the benefit of the Parties’ respective successors and permitted
assigns.
     13.7 Governing Law and Venue. This Development Agreement and performance by
the Parties hereunder shall be construed in accordance with the laws in effect
in the State of New York, U.S.A., without regard to provisions on the conflicts
of laws. Each Party consents to the exclusive jurisdiction of, and venue in, the
state and federal courts within New York County, New York, U.S.A.
     13.8 Force Majeure. Neither Party shall be responsible for any failure to
perform or delay attributable in whole or in part to any cause beyond its
reasonable control (other than any payment obligations), including Acts of God,
fire, flood, tornado, earthquake, hurricane, lightning, government actions,
actual or threatened acts of war, terrorism, civil disturbance or insurrection,
sabotage, labor shortages or disputes, failure or delay in delivery by suppliers
or subcontractors, transportation difficulties, shortage of energy or raw
materials or equipment, or the other Party’s fault or negligence.
     13.9 Entire Agreement and Modifications. This Development Agreement
supersedes all prior communications, transactions, and understandings, whether
oral or written, with respect to the subject matter hereof and constitutes the
sole and entire agreement between the Parties pertaining to the subject matter
thereof. No modification, addition or deletion, or waiver of any of the terms
and conditions of this Development Agreement shall be binding on either Party
unless made in a written agreement clearly understood by both Parties to be a
modification or waiver, and signed by a duly authorized representative of each
Party.
     13.10 Counterparts. This Development Agreement may be executed in one or
more counterparts, each in the English language and each of which shall be
deemed to be an original instrument, and all such counterparts shall together
constitute the same agreement.
     13.11 Interpretation. Sections, titles, headings and any table of contents
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation hereof. The Appendices referred to
herein shall be construed with and as an integral part of this Development
Agreement to the same extent as if they were set forth verbatim herein. As used
in this Development Agreement, except as the context may otherwise require,
“include,” “includes” and “including” are deemed to be followed by “without
limitation,” whether or not they are in fact followed by such words or words of
like import; references to any gender include the other; the singular includes
the plural and vice versa; and references to “Section” or another subdivision or
to an “Appendix” are to a section or subdivision hereof or an “Appendix” annexed
hereto. As used herein, the term “business days” shall mean all days other than
Saturdays, Sundays or state (recognized in California) or federal holidays.
Ambiguities,

25



--------------------------------------------------------------------------------



 



if any, in this Development Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision.
     13.12 Non-solicitation. Without the prior written approval of the other
Party, neither Party shall solicit the employment or engagement (as employee,
consultant or agent), of any officer, director or employee of the other Party or
solicit such person to terminate his or her employment and/or engagement with
the other Party prior to twelve (12) months after the termination of this
Development Agreement or services of such effected employee, officer or director
with either Party. A general advertisement or a request for employment which is
initiated exclusively by an officer, director or employee of the other shall not
be considered a solicitation pursuant to this Section 13.12.
     IN WITNESS WHEREOF, the Parties hereto have caused this Development
Agreement to be executed by their respective authorized officers as of the day
and year first written above.

            ILLUMINA, INC.
      By:           Name:   Jay Flatley        Title:   CEO        DECODE
GENETICS, EHF.
      By:           Name:   Kari Stefansson        Title:   CEO   

26



--------------------------------------------------------------------------------



 



         

Appendix 1
[*]

27



--------------------------------------------------------------------------------



 



Appendix 2
[*]

28



--------------------------------------------------------------------------------



 



Appendix 3
[*]

29



--------------------------------------------------------------------------------



 



Appendix 4
[*]

30



--------------------------------------------------------------------------------



 



Appendix 5
[*]

31



--------------------------------------------------------------------------------



 



Appendix 6
[*]

